DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.        A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
This communication is in response to claim amendments and applicant’s remarks filed on 01/25/2021.
Claims 1, 8, and 15 have been amended.
Claim 21 has been added.
Claims and 3, 5, 10, 12, 17, 19 have been canceled.
Claims 1, 2, 4, 6-9, 11, 13-16, 18, and 20-21 are pending and are presented for examination on the merits.    
Claim Rejections - 35 USC § 112(a)
8.       The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
         The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.        Claims 1, 2, 4, 6-9, 11, 13-16, 18, and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim (s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
“compare the first risk value to a threshold; adjust, based on the comparing, a rate of adding blocks to the blockchain” which fail to comply with the written description requirement. Specifically, the Specification does not disclose adjusting a rate of adding blocks to the blockchain based on the comparing of the first risk value to a threshold. (See at least paragraph [0029] of the specification filed on 05/24/2018). 
11.       By virtue of their dependence, the dependent claims are similarly rejected.
            
Allowable Subject Matter
Claims 1, 2, 4, 6-9, 11, 13-16, 18, and 20-21 are allowed. 
The following is an examiner’s statement of reasons for allowance:
During the previous examination, Examiner found no prior art that alone or in combination with Daniel (US 20180225611) that fairly taught or suggested assign a first risk value to the term; compose, based on the first risk value, details associated with the transaction; compare the first risk value to a threshold; and adjust, based on the comparing, a rate of adding blocks to the blockchain. No prior art was located in the Examiner’s search that would correct this deficiency. Therefore, as the independent claims 1, 8, and 15 each contain this limitation the claims are allowable over the prior art. 

Response to Arguments
     Applicant’s arguments, filed on 01/25/2021, with respect to 35 U.S.C. 101 rejection have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection has been withdrawn. 
      Applicant’s arguments, filed on 01/25/2021, with respect to 35 U.S.C. 102 rejection have been fully considered and are persuasive.  The 35 U.S.C. 102 rejection has been withdrawn.
     Applicant’s arguments, filed on 01/25/2021, with respect to 35 U.S.C. 103 rejection have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection has been withdrawn.
                                                         Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190312910 to Convertino for disclosing assessing data in a database based on user input risk scores and risk types.
“After Instagram controversy, a watchdog site tracks shifting Terms of Service” to Brandom for disclosing tracking updates of Terms of Service.
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642.  The examiner can normally be reached on Mon - Fri 10 AM-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUAN ZHANG/Examiner, Art Unit 3685             

/JAY HUANG/Primary Examiner, Art Unit 3685